Title: To James Madison from David Montague Erskine, 11 September 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia Septer: 11. 1808.

Information having been received by His Majesty’s Government, that Moose Island in Passamaquoddy Bay, has been occupied as a military Post by the United States, and that a Boat laden with Flour, has been violently seized, after it had touched at Deer Island, a Dependency of the Province of New Brunswick,
I have therefore been commanded by His Majesty to declare that these Transactions are considered to be of so hostile a Tendency, as to render it, indispensably necessary for His Majesty to receive some Explanation respecting them from the Government of the United States.
His Majesty’s Right to the Sovereignty of Moose Island, was clearly defined by the Treaty of Peace of 1783, and by no subsequent Act, has His Majesty divested himself of that Right, and therefore the Government of the United States cannot be justified in occupying this Island, and much less in converting it into a military Post.
It is on these Grounds, Sir, that I have received His Majesty’s Orders to require a distinct Explanation of the Views and Intentions of the Government of the United States, respecting the future Possession of this Island.
The violent seizure of the Boat being an Act of more direct Hostility, His Majesty is willing to beleive that the American Officer, must have acted in this Instance without Instructions, and to entertain the fullest Persuasion, that upon the Subject of it, the Government of the United States will not only disavow the Aggression; but take effectual Measures to prevent its Recurrence.  With Sentiments of the highest Respect; & Consideration, I have the Honor to be Sir Your most obedient humble Servant

D. M. Erskine

